Title: General Orders, 2 July 1781
From: Washington, George
To: 


                  
                     Head Quarters Tarrytown Monday July 2d 1781
                     Parole.
                     Countersigns
                  
                  For the day Tomorrow
                  Brigadier General HuntingtonLieutenant Colonel BadlamMajor Trescott.Inspector _ Starks Brigade.No Drum to beat without particular order.
                  Officers and Soldiers are to refresh themselves and be within call of their Arms which are for the present to be stacked.
                  No person not belonging to the Army is to be permitted to pass through the Camp without being carried to the General or one of the field Officers of the day who will examine him or her very critically and suffer none to pass of suspicious Character or who does not give a satisfactory Account.
                  Peregrine Fitzhugh Esqr. Lieutenant in the third regiment of Dragoons is appointed an Extra Aid de camp to the Commander in Chief and to be respected accordingly.
                  Major Platt will for the present do the duty of Aid to Major General Lord Stirling and is to be respected as such.
                  Peter Taulman Esqr. Lieutenant in late Colonel Spencer’s Regiment is appointed Captain Lieutenant in the Corps of Sappers and Miners and is to obeyed accordingly.
                  The Commander in Chief cannot but express his satisfaction at the good order and regularity with which this day’s march has been executed.
               